Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 15, 2018

                                     No. 04-16-00476-CV

                                      Jim WEYNAND,
                                          Appellant

                                               v.

                                        Hugh LONG,
                                          Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-08332
                         Honorable Richard Price, Judge Presiding


                                        ORDER

      Appellant’s motion to extend time for filing clerk and reporter’s record is granted.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court